Citation Nr: 0903429	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  03-29 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for 
hypertension.

2.  Entitlement to an initial rating greater than 10 percent 
for degenerative joint disease (DJD) of the lumbar spine, 
post trauma.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The veteran served on active duty from March 1966 to February 
1969, and from December 1973 to January 1991.

This case comes before the Board of Veterans' Affairs (VA) on 
appeal from August 2002 and April 2003 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  In May 2006, the Board remanded 
these issues certified for appeal for further evidentiary 
development.

The issue of entitlement to a higher initial rating for DJD 
of the lumbar spine is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Although the veteran requires medication for 
hypertension, the competent medical evidence, overall, shows 
that the veteran's systolic blood pressure is predominately 
less than 160, and there is no history of diastolic pressure 
predominantly 100 or more.

2.  The veteran is capable of engaging in substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic 
Code (DC) 7101 (2008); 71 Fed. Reg. 52457-01 (Sept. 6, 2006).

2.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.16 
(2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded). Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  See also 
38 C.F.R. § 4.14.

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  In Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007), the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that lay evidence is 
competent and sufficient in certain instances related to 
medical matters.  Specifically, the Federal Circuit commented 
that such instances include establishing a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Id.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

I.  Hypertension

The RO has rated the veteran's hypertension as noncompensable 
under DC 7101.  A 10 percent rating contemplates hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension) manifested by diastolic pressure predominantly 
100 or more, or; systolic pressure predominantly 160 or more, 
or; history of diastolic pressure predominantly 100 or more 
which is controlled by continuous medication.  38 C.F.R. 
§ 4.104, DC 7101.  A 20 percent rating is warranted for 
hypertensive vascular disease manifested by diastolic 
pressure predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.

Notably, the veteran is also service-connected for coronary 
artery disease (CAD), status post bypass grafting times 
three.  The service-connected CAD has been evaluated as 60 
percent disabling under DC 7005, which contemplates more than 
one episode of acute congestive failure in the past year, or 
a workload greater than 3 metabolic equivalent (METS) but not 
greater than 5 METS which results in dyspnea, fatigue, 
angina, dizziness, or syncope, or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
38 C.F.R. § 4.104, DC 7005.  

For VA purposes, one MET is defined as the energy cost of 
standing quietly at rest and represents an oxygen uptake of 
3.5 milliliters per kilogram of body weight per minute.  Id. 
at Note 2.

The veteran does not dispute the schedular evaluation 
assigned for service-connected CAD, and this issue is not 
currently on review on appeal.  Rather, the veteran argues 
that entitlement to a separate compensable evaluation for 
service-connected hypertension under DC 7101.

Effective October 6, 2006, VA amended the Schedule for Rating 
Disabilities by adding guidelines for evaluating certain 
respiratory and cardiovascular disorders, including an 
explanation that hypertension will be separately evaluated 
from hypertensive and other heart diseases.  71 Fed. Reg. 
52457-01 (Sept. 6, 2006).  This clarification is currently 
codified at 38 C.F.R. § 4.104, DC 7101 Note (3).

The Board observes that the proposed rule for 38 C.F.R. 
§ 4.104, DC 7101 Note (3) indicated that, as a result of 
amendments to 38 C.F.R. § 4.104 in 1997, hypertensive heart 
disease has been evaluated under the same criteria for 
evaluating other heart diseases.  These disorders are 
evaluated on the basis of the results of exercise testing 
expressed in METs, the presence of congestive heart failure, 
the ventricular ejection fraction, etc.  Importantly, since 
1997, hypertensive heart disease is no longer evaluated on 
the basis of blood pressure readings.  As such, VA determined 
that the criteria of DC's 7005 and 7101 do not overlap, so 
that separate ratings are not prohibited under 38 C.F.R. 
§ 4.14.

Generally, in a claim for an initial or increased rating, 
where the rating criteria are amended during the course of 
the appeal, the Board considers both the former and the 
current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991), to the extent it held that, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to appellant 
should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000).

In amending 38 C.F.R. § 4.104, DC 7101 Note (3), VA 
determined that the provision shall apply to all applications 
for benefits filed on or after October 6, 2006.  71 Fed. Reg. 
52457-01 (Sept. 6, 2006).  Given that this amendment 
clarifies that the criteria of DC's 7005 and 7101 in effect 
since 1997 have never overlapped, the Board finds no 
impediment to applying these principles for the entire appeal 
period.

The record reflects that the veteran was first prescribed 
anti-hypertensive medication in May 2000 by his private 
doctor from Physician Associates of Florida.  At that time, a 
blood pressure reading of 140/100 was recorded.  The veteran 
reported fluctuation of his blood pressure readings according 
to his weight.  The examiner indicated that anti-hypertensive 
medications were prescribed due to multiple hypertensive 
readings in the chart.

A historical review of the record prior to May 2000, to 
include the veteran's service treatment records (STRs) and 
post-service private treatment records, do not reflect a 
history of diastolic pressure predominantly 100 or more.  
Records of Physician Associates of Florida show diastolic 
readings in the 90's in the two years preceding the 
prescription of anti-hypertensive medications.

The private and VA clinical records since May 2000, to 
include the VA examination reports dated May 2002 and May 
2007, are significant for blood pressure readings of 173/75 
in November 2002 and 169/66 in January 2007.  In May 2004, 
the veteran reported instances of systolic readings in the 
150's to 170's.  At that time, examination demonstrated a 
blood pressure reading of 138/73.  Otherwise, these records 
clearly show that the veteran's systolic blood pressure is 
predominately less than 160, and that his diastolic blood 
pressure is predominantly less than 100.

Overall, the STRs and post-service medical records provide 
highly probative evidence against this claim, showing that 
the veteran's systolic blood pressure is predominately less 
than 160, and that he has no history of diastolic blood 
pressure predominantly 100 or more.

The Board recognizes that the veteran takes prescription 
medication for treatment of hypertension.  However, the use 
of anti-hypertensive medication is contemplated by the rating 
criteria and, by itself, does not support the assignment of a 
compensable rating.  As noted, the competent medical evidence 
overall fails to show a history of diastolic readings 
predominantly 100 or more.

The veteran himself is not competent to provide an opinion 
requiring medical knowledge or a clinical examination by a 
medical professional, such as an opinion addressing whether a 
service-connected disability satisfies diagnostic criteria.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The veteran has reported instances of systolic readings in 
the 150's to 170's, which provides some evidence in support 
of his claim.  However, the medical record documents a 
multitude of blood pressure readings of systolic pressures 
less than 160, and diastolic pressures less than 100.  On 
this record, several instances of increased systolic or 
diastolic pressures falls well short of establishing systolic 
pressures predominantly 160 or more or diastolic pressures 
predominantly 100 or more, outweighing the veteran' 
statements. 

In sum, the weight of the credible evidence demonstrates that 
the veteran is not entitled to a compensable evaluation for 
his hypertension at any time during the pendency of this 
claim.  See Fenderson, supra.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

II.  TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).

Factors to be considered will include the veteran's 
employment history, educational attainment and vocational 
experience, but marginal employment is not to be considered 
substantially gainful employment.  Id.  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for a total disability rating.  
38 C.F.R. § 4.19. 

Entitlement to TDIU, however, is predicated upon an inability 
to secure and follow "substantially gainful employment."  
38 C.F.R. § 4.16(a).  For purposes of 38 C.F.R. § 4.16(a), 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Id.  
Marginal employment may be held to exist, on a facts found 
basis (includes but is not limited to employment in a 
protected environment such as a family business or sheltered 
workshop), when earned annual income exceeds the poverty 
threshold.  Id.  Consideration shall be given in all claims 
to the nature of the employment and the reasons for 
termination.  Id.

In Faust v. West, 13 Vet. App. 342, 355-56 (2000), the Court 
held that "substantially gainful employment" for TDIU 
purposes is met where the annual earned income exceeds the 
poverty threshold for "one person," irrespective of the 
number of hours or days actually worked and without regard to 
any prior income history.

The veteran is currently in receipt of a 60 percent rating 
for service-connected CAD status post bypass grafting, a 20 
percent rating for hearing loss, a 10 percent rating for DJD 
of the lumbar spine, a 10 percent rating for tinnitus and a 0 
percent rating for hypertension.  He has a combined 70 
percent rating.  See 38 C.F.R. § 4.25.  Thus, the veteran is 
eligible for consideration of a TDIU rating under 38 C.F.R. 
§ 4.16(a).

Historically, the veteran served on active duty from March 
1966 to February 1969, and from December 1973 to January 
1991.  He served as an Information Management Technician for 
20 years.  The veteran earned a Bachelor's of Science degree 
at a 4-year college.

Post-service, the veteran apparently worked as a postal clerk 
for a number of years, but he has provided little information 
on this period of employment.

In pertinent part, a statement from Budget Corp indicates 
that the veteran worked as a service agent from December 1998 
to April 2000.  The veteran had worked 40 hours per week, and 
earned $11,630 in his last year of employment.  In explaining 
the reason for the veteran's termination, the employer stated 
that the veteran left for a new job.

A statement from Mack Technologies Florida, Inc., indicated 
that the veteran worked as an assembler from November 2000 to 
June 2001.  The veteran had worked 40 hours per week with 
limited lost time from work.  He had earned $7.18 per hour, 
and $10,052 in his last year of employment.  In explaining 
the reason for the veteran's termination, the employer 
indicated that the veteran called announcing an upcoming 
surgery, and made no follow-up for re-employment.  The 
employer further stated that the veteran had no known or 
observable disability, and had not made requests for 
accommodation.

In June 2001, the veteran underwent aortocoronary bypass 
surgery times three.  On a Bruce Protocol stress test in 
September 2001, the veteran achieved a total METs of 10 which 
is a level of achieved activity consistent with a 10 percent 
rating under DC 7005.  

The Board can find no medical opinion in these records, or 
from any of the veteran's treating private physicians, 
indicating that the veteran was unemployable due to his 
cardiac condition.

An October 2001 letter from Dr. R.C., indicated first 
treating the veteran in October 2001.  This physician 
reported that the veteran had satisfactorily recovered from 
open-heart surgery, but was finding it difficult to work and 
had been recently terminated.  The veteran was diagnosed with 
mechanical back disease with degenerative joint disease with 
a recommended treatment of Voltaren.  This examiner did not 
state that the veteran was unemployable due to his cardiac or 
lumbar spine disability.

In statements received in October 2001, the veteran reported 
that that his recent heart surgery and back problems made 
performing many kinds of work impossible, and that he had 
been terminated by his employer after becoming ill with his 
heart problem.  He further reported incapacitating episodes 
of back pain averaging 3 to 4 times per month.

A January 2002 private medical report from Brevard Medical 
Center, as well as VA examinations in May and July 2002, 
disclose that the veteran was employed as a realtor.  The May 
2002 VA examination, based on a premise that the veteran was 
not a candidate for METs testing at that time, estimated the 
veteran to have a METs of 4 to 5 before the onset of angina.

In September 2002, the veteran filed an application for VA 
Vocational and Rehabilitation benefits.  He reported no 
longer being able to perform factory work, and indicated that 
his administrative skills were not up to present 
requirements.  He sought Vocational and Rehabilitation 
benefits to obtain a "good job."  

The veteran filed his claim for TDIU by means of a VA Form 
21-8940 received in October 2002.  His highest earnings of 
$24,960 had been working as a postal clerk in 1996-97.  The 
veteran reported last working full-time in 2001 after his 
bypass surgery, and being unable to return to work.  He 
denied having attempted to obtain employment since his bypass 
surgery.

In December 2002, the veteran was denied VA Vocational and 
Rehabilitation benefits on the basis that he did not have a 
service-connected disability of 10 percent or more.

In his VA Form 9 filing received in August 2003, the veteran 
argued that he had not maintained gainful employment since 
1995, having to leave low paying jobs due to heart disease 
and back pain.

An August 2005 VA clinical record reflected that the veteran 
was hospitalized the previous month due to chest pain.  A 
cardiac etiology was ruled out by a negative heart 
catheterization.  A hiatal hernia was diagnosed.

Private medical records in October 2005, January 2006, March 
2006, May 2006, and July 2006 indicated that the veteran was 
working "full-time" as a parking enforcement officer with 
the City of Cocoa Beach.  In October 2005, the veteran 
reported daily exercise which included walking and swimming.  
In November 2005, the veteran described limited walking 
tolerance due to back pain.  His parking enforcement job 
involved a lot of sitting as well as getting in and out of 
his car.  In January and July 2006, the veteran was advised 
to engage in regular, sustained exercise for at least 30 
minutes, 3-4 times per week.  In August 2006, the veteran 
underwent a series of epidural injections to treat low back 
pain.

In a statement received in February 2007, the veteran argued 
that he was "functionally 'unemployable,'" and expressed 
disappointment that his medical conditions prohibited him 
from obtaining and maintaining civilian employment 
commensurate with his education, training and experience that 
he had in the military.  He reported being terminated from a 
job in 2001 that had required long hours of standing and 
walking on a concrete floor, as well as bending over a 
machine.  After that employment, the veteran claimed an 
inability to work a full-time job and that working aggravated 
his hypertension and pain.  He described his duties as a 
parking enforcement officer as requiring getting in and out 
of his truck often and walking short distances.  His normal 
work week was five days at 6 hours each, but he had missed 
approximately 15 percent for work days in the preceding year 
due to illness.

In May and October 2007, the veteran underwent several VA 
compensation and pension examinations.  One VA examiner 
described the veteran's low back disability as causing 
significant effects on his usual occupation due to increased 
tardiness and absenteeism.  The low back disability had a 
moderate effect on activities such as chores, shopping, 
recreation and traveling, a severe effect on exercise, and 
prevented participation in sports.  

Another examiner indicated that the veteran's CAD and 
hypertension had no significant effects on his occupation, 
had mild effects on activities such as chores, shopping, 
recreation and traveling, a moderate effect on exercise and 
prevented sports participation.  Notably, this physician had 
noted the veteran's hospitalization in 2005 for chest pain 
which ultimately resulted in a diagnosis of hiatal hernia.

Additionally, in an addendum opinion, a physician's assistant 
provided the following opinion in this case:

The veteran is service-connected for CAD, HTN, 
and a lumbar condition.  In the past 24 months he 
has been hospitalized for the CAD/HTN and 
required additional changes/additions to his 
medications.  He has also been diagnosed with 
protruding and bulging discs in his lumbar spine 
and is being treated by Pain Management for the 
resulting chronic pain.  It is highly unlikely 
that the veteran [could] obtain and maintain 
gainful employment with these conditions.

In a VA Form 21-8940 received in February 2008, the veteran 
reported full-time employment with Honeywell Industries as an 
assembly person from July 2000 to June 2001 with gross 
monthly earnings of $1,300.  He lost approximately 5 percent 
of working time due to service-connected disability.

From November 2003 to the present, the veteran has worked 
approximately 30 hours per week with the City of Cocoa Beach 
as a parking enforcement officer.  He averaged $1,100 gross 
monthly wages but otherwise reported earning $13,143 for the 
past year.  He lost approximately 20 percent of working time 
due to service-connected disability.  The veteran 
additionally reported having earned a Bachelor's of Science 
degree from a 4-year college.

At the outset, the Board notes that there is no dispute of 
fact that the veteran is currently employed, that he earned 
at least $13,143 as a parking enforcement officer in the year 
2007, and that he has been employed in this capacity since 
November 2003, providing evidence against this claim.  
Unfortunately, the veteran has not fully disclosed all 
information pertinent to his claim, despite information 
requests by the RO.  

For example, the veteran has not provided financial 
information concerning his earned income as a realtor in 
2002.  In fact, he has not directly acknowledged this 
employment which is only learned from review of private and 
VA examination reports dated from January to July 2002, 
undermining the veteran's credibility with the Board.  
Furthermore, the veteran has not reported his yearly income 
from 2003 to 2006.  Importantly, while he claims part-time 
work with the VA, his private medical records include his 
report of "full-time" work, undermining his claim. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant cannot wait passively for VA 
assistance in circumstances where claimant may or should have 
information in obtaining the putative evidence.  Dusek v. 
Derwinski, 2 Vet. App. 519, 522 (1992) (quoting Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In this case, the 
veteran has been provided the proper notice and proper VA 
forms to establish his entitlement to TDIU and, absent his 
full cooperation, VA has no further duty to assist in 
obtaining any additional evidence.

The facts of this case show that the veteran was born in 
September 1948 and has a dependent spouse.  He has 
approximately 20 years of experience as an Information 
Management Technician with the military, and possesses a 4-
year college degree in Bachelor Science.  The veteran claims 
that, due to his service-connected CAD and back pain, he has 
not been able to obtain and maintain substantially gainful 
employment.  He alleges termination from his job in 2001 
after his heart surgery.  The credible facts in this case, 
however, show otherwise.

The veteran acknowledges post-service occupational experience 
as a postal worker, but all that is known of this employment 
is that he earned $24,960 in 1996-97.  He also worked two 
years as a service agent for Budget Corp from December 1998 
to April 2000.  This employer reports that the veteran left 
for a new job rather than being terminated due to an 
inability to keep up with work demands.  The veteran also 
worked as an assembler with Mack Technologies Florida, Inc., 
from November 2000 to June 2001.  This employer reports that 
the veteran had no evident physical disabilities, had limited 
lost time for work, and was terminated as the veteran never 
returned to work, providing (overall) highly probative 
evidence against this claim.   

Overall, the evidence provided by Budget Corp and Mack 
Technologies provides strong evidence against the veteran's 
allegation that his service-connected CAD and lumbar spine 
disability had been interfering with his employability as 
claimed.

As indicated above, private medical and records and VA 
examination reports spanning the time frame from January to 
July 2002 indicate the veteran's employment as a realtor.  
The specifics of this employment are unknown as the veteran 
has refused to acknowledge this employment, and provides 
further evidence impeaching the credibility of the veteran's 
assertions.

In September 2002, the veteran submitted an application for 
VA Vocational and Rehabilitation benefits wherein he 
essentially described a need to update his administrative 
skills and obtain a "good job."  Notably, this claim was 
administratively denied on an apparent erroneous basis that 
the veteran did not have a service-connected disability rated 
as 10 percent disabling.  Overall, this application evidences 
the veteran's own belief of being capable of performing in an 
administrative occupation.

By his own admissions, the veteran has had uninterrupted 
employment as a parking enforcement officer with the City of 
Cocoa Beach since November 2003.  It is not alleged, or 
shown, that this current vocation exists in a protected 
environment such as a family business or sheltered workshop.  
Rather, it is a for-profit occupation which the veteran has 
performed successfully, earning at least $13,143 as a parking 
enforcement officer in the year 2007.  The veteran has not 
disclosed his earnings for the prior years, but his 
assertions of full-time employment to his physicians in 
October 2005, January 2006, March 2006, May 2006, and July 
2006 strongly suggest no appreciable change in his income for 
the prior years.

Effective December 1, 2007, VA has established a poverty 
threshold for a veteran without a dependent as $11,181 and 
$14,643 for a veteran with one dependent for purposes of 
establishing the maximum annual pension rate (MAPR) for 
Improved Disability Pension Benefits.  Notably, the MAPR is 
derived from the weighted average poverty threshold for one 
person (unrelated) as established by the U.S. Department of 
Commerce, Bureau of the Census.

On this record, the Board finds that the veteran has been 
capable of substantially gainful employment for the entire 
appeal period under the standard set forth in 38 C.F.R. 
§ 4.16(a).  Quite simply, the veteran's earned income of 
$13,143 as a parking enforcement officer in the year 2007 
exceeds the $11,181 poverty threshold for one person, as 
determined by Bureau of Census.  The available information of 
record indicates that no appreciable change of income has 
occurred with his employment with the City of Cocoa Beach 
from November 2003 to the present, providing strong evidence 
that substantially gainful employment per the standards of 
38 C.F.R. § 4.16(a) have been met for this entire time 
period.  TDIU compensation cannot be awarded unless a 
claimant establishes an inability to secure and follow 
"substantially gainful employment," as defined in 38 C.F.R. 
§ 4.16(a).  

The veteran's representative has argued, in essence, that the 
veteran's income level for determining whether he currently 
engages in substantially gainful employment should be based 
on the poverty threshold for one person with a dependent, 
rather than the lower rate for "one person."  This is the 
method used by VA for determining the poverty threshold for 
purposes of entitlement to Improved Disability Pension 
Benefits.

The Board notes VA considered, and rejected, the methodology 
suggested by the veteran's representative in adopting the 
current definition of substantially gainful employment under 
38 C.F.R. § 4.16(a).  See 55 Fed. Reg. 31579-01 (Aug. 3, 
1990).  In publishing the final rule, VA explained that 
pension was based on need with need determined by income, but 
that the determining factor for compensation was not income 
but rather whether a veteran was unable to secure and follow 
a substantially gainful occupation as a result of service-
connected disability.  VA intended the definition of marginal 
employment in 38 C.F.R. § 4.16(a) to establish consistency in 
decisions as to whether a veteran's employment constituted 
"substantially gainful employment", regardless of other 
income sources or the number of dependents.

The Board further notes that the issue raised by the 
veteran's representative was implicitly addressed in Faust.  
In that claim, the veteran had been paying apportionment 
benefits for a dependent child.  Importantly, the Court 
utilized the poverty threshold for "one person" only.  No 
consideration given to any of the veteran's dependents in 
determining whether that veteran's income met the poverty 
threshold.

Furthermore, given the veteran's educational background and 
his demonstrated ability to work more or less a 30-hour week 
in a job requiring some amount of physical exertion, it 
appears clear to the Board that the veteran is fully capable 
of working in an occupation more sedentary than his current 
vocation, if necessary.  For instance, he was successfully 
employed as a sales agent from December 1998 to April 2000 
before leaving for a "new job," and worked 20 years in the 
military as an Information Management Technician.  As 
reflected by the record, the veteran was qualified to obtain 
a job as a real estate agent in 2002.

The Board has also considered the veteran's period of 
potential unemployability prior to November 2003, at which 
time he was hired by the City of Cocoa Beach.  In a 
precedential opinion, VA's General Counsel indicated that 
38 C.F.R. § 4.16(a) allowed for consideration of a temporary 
TDIU rating.  VAOPGCPREC 5-2005 (Nov. 25, 2005).  In that 
decision, VA's General Counsel noted that not every period of 
inability to work would establish an inability to pursue a 
substantially gainful occupation.  In view of the 
availability of medical leave, leaves of absence, and other 
routine accommodations for periods of incapacity, VA's 
general counsel indicated that it was reasonable to conclude 
that some periods of incapacity or time lost from work would 
not preclude a veteran from securing or maintaining 
substantially gainful employment.  Additionally, the fact 
that the schedular ratings are intended to compensate for 
considerable periods of time lost from work strongly 
suggested that VA did not intend to authorize an 
extraschedular TDIU rating for each individual period of time 
lost from work without regard to the frequency and duration 
of such periods and their overall effect on the veteran's 
employability.

In determining whether an individual is unable to follow a 
substantially gainful occupation, VA's General Counsel 
indicated that VA must consider a number of factors, 
including the frequency and duration of periods of incapacity 
or time lost from work due to disability, the veteran's 
employment history and current employment status, and the 
veteran's annual income from employment, if any.  The 
determination as to whether a temporary period of inability 
to work actually precluded the veteran from securing and 
following a substantially gainful occupation had to be made 
on a case-by-case basis

In this case, the veteran has described an overall worsening 
of his service-connected disabilities since November 2003.  
Thus, the veteran's own words establish a greater capacity 
for work prior to finding substantially gainful employment 
with the City of Cocoa Beach.  As indicated above, private 
and VA records from January to July 2002 indicate that the 
veteran had been engaged in real estate sales.  It is unknown 
when this period of employment ended, as the veteran has 
failed to directly disclose this period of employment.  
Nonetheless, this period of employment established that the 
veteran had the current skill requisites to obtain 
substantially gainful type of employment in a sedentary type 
of vocation consistent with his educational background.

The fact that the veteran did not find a satisfactory 
employment arrangement until November 2003 does not establish 
entitlement to temporary TDIU, particularly given that no 
appreciable change in his physical status is demonstrated 
between the time period from October 2002 (the date of filing 
of the TDIU claim) and November 2003.  Notably, there is no 
competent medical opinion indicating that, during this time 
period, the veteran was precluded from performing 
substantially gainful employment as a result of his service-
connected disabilities.

The Board acknowledges medical opinion in this case 
indicating that the overall current severity of the veteran's 
service-connected disabilities makes it unlikely that he 
would be able to maintain substantially gainful employment.  
The Board remanded this case in May 2006 for an employability 
opinion, unaware at the time that the veteran had been 
employed since November 2003.

The medical opinion cited above is clearly faulty.  The 
examiner incorrectly referred to a cardiac hospitalization in 
2005.  This hospitalization ruled out a cardiac cause for 
chest pain, and diagnosed a hiatal hernia.  The examiner also 
provided no rationale for the conclusion that the veteran 
could not maintain substantially gainful employment, and 
voiced no recognition of the veteran's work history since 
November 2003.

The Board has a legal obligation to return an insufficient 
examination ordered by the Board for corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  However, 
compliance with Board remand orders is not an absolute.  See 
Dyment v. West, 13 Vet. App. 141, 146-7 (1999).  The 
information added to the record since the Board's remand 
renders the need for a medical opinion in this case as 
superfluous, and the examination would not have been ordered 
by the Board if such information had been of record.  

As reflected in the May 2006 remand, the Board relied on the 
veteran's assertions that he was not working, and had not 
sought work since 2001.  See VA Form 21-8940 received in 
October 2002.  At this time, the Board will not delve into 
the issue was to whether this statement was the product of 
deception or a simple misstatement.  What is important is 
that the veteran, by his own admission and report, has been 
engaged in substantially gainful employment as defined in 
38 C.F.R. § 4.16(a) for most of the appeal period.  
Therefore, a medical opinion on the issue of whether the 
veteran can, or can not, work, is rendered moot.  The Board 
finds that the veteran is working in substantially gainful 
employment.  More examinations are not needed. 

In Faust, the Court indicated that non-medical evidence of 
actual earned wages could constitute a basis for not only 
denying a TDIU rating, but reducing a previously established 
TDIU rating which requires a higher burden of proof.  See 
generally 38 C.F.R. § 3.343.  As noted in Faust, it would be 
an absurd result to pay TDIU compensation to a veteran who is 
engaged in substantially gainful employment.  Quite simply, 
the veteran's own admissions after the Board's remand order 
nullifies the basis for obtaining such opinion, and an absurd 
result would ensue by a further Board remand to obtain 
medical opinion as to the veteran's employability.

In sum, the lay and medical evidence, overall, demonstrates 
that the veteran has been capable of engaging in 
substantially gainful employment for the entire appeal 
period.  The veteran's assertions of job terminations due to 
service-connected disabilities are not credible based upon 
review of the entire evidentiary record, including the 
reasons for terminations provided by the veteran's prior 
employers.  

The Board acknowledges that further development is warranted 
on the veteran's claim for a higher initial rating for his 
service-connected DJD of the lumbar spine.  For purposes of 
this decision, the Board has had no need to differentiate 
between any lumbar spine symptoms which may or may not be of 
service-connected origin.  Given the overwhelming non-medical 
evidence that the veteran is currently engaged in 
substantially gainful employment per 38 C.F.R. § 4.16(a), the 
Board finds no need to defer adjudication of the TDIU claim 
at this time.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine does not apply.  Ortiz v. 
Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).

III.  Extraschedular consideration

Finally, the Board has considered whether the veteran's claim 
warrants referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.  In 
a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

The Board is aware of the veteran's complaints that his 
service-connected disabilities have on his ability to work 
and perform the daily activities of living.  The veteran does 
not meet the criteria for a compensable rating for 
hypertension, and there are no aspects of this disability not 
contemplated by the schedular criteria.

The Board also emphasizes with the veteran's argument that, 
but for his service-connected disabilities, he would be 
earning more money in a civilian occupation.  As explained in 
Thun, the actual wages earned by a particular veteran are not 
considered relevant in the calculation of the average 
impairment of earning capacity for a disability, and 
contemplate that veterans receiving benefits may experience a 
greater or lesser impairment of earning capacity than average 
for their disability.  The Thun Court indicated that 
extraschedular consideration cannot be used to undo the 
approximate nature of the rating system created by Congress.

However, given the stated reasons for denying his application 
for VA Vocational and Rehabilitation benefits, the veteran is 
encouraged once again to apply for such benefits.

Furthermore, the Board finds no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the service-connected disability at issue, that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran indicates missing 15-20 
percent of working time due to his disabilities.  Notably, 
however, the rating schedule contemplates loss of working 
time due to exacerbations commensurate with the level of 
disability which, in this case, is a high level of 70 
percent.  See 38 C.F.R. § 4.1.  See also VAOPGCPREC 5-2005 
(Nov. 25, 2005).  The veteran has not required frequent 
periods of hospitalization related to any service-connected 
disability at issue.  As indicated above, the 2005 admission 
was related to a non-service connected hiatal hernia.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).


IV.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

With respect to the hypertension claim, the veteran is 
challenging the initial evaluation assigned following a grant 
of service connection.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service- 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

With respect to the TDIU claim, a post-adjudicatory RO letter 
in May 2003 first advised the veteran of the type of evidence 
and/or information deemed necessary to substantiate the claim 
and the relative development duties.

With respect to both claims, the RO issued additional VCAA 
notices in May 2006, December 2006, April 2007 and January 
2008 which advised the veteran that his disability rating was 
based upon a schedule for evaluating disabilities published 
as title 38 Code of Federal Regulations, Part 4.  The veteran 
was advised that evidence considered in assigning his 
disability rating included the nature and symptoms of the 
condition; the severity and duration of the symptoms; the 
impact of the condition and symptoms upon employment.  He was 
further advised that examples of evidence that may be capable 
of substantiating his claims included information about on-
going treatment records, including VA or other Federal 
treatment records; recent Social Security determinations; 
statements from employers as to job performance, lost time, 
or other information regarding how his condition affected his 
ability to work; and statements discussing his disability 
symptoms from people who have witnessed how they affected 
him.  Additionally, the veteran was advised to submit any 
evidence in his possession pertinent to his claims.

Furthermore, this RO letter advised the veteran how VA 
determines an effective date of award, based upon factors 
such as when VA received his claim and when the evidence 
showed a level of disability that supported a certain rating 
under the rating schedule.  Examples of evidence that could 
support his claim included information about continuous 
treatment or when treatment began; service medical records in 
his possession that he might not have sent; and reports of 
treatment for his condition while attending training in the 
Guard or Reserve.

Overall, the Board finds that the VCAA notice requirements 
have been met, even though additional notice on the 
hypertension claim was not required per Dingess.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Any timing deficiencies were cured with 
readjudication of the claims in the supplemental statements 
of the case (SSOC) dated October 2008.  See Mayfield, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's STRs 
and his private and VA medical records.  There are no 
outstanding requests to obtain any additional private medical 
records for which the veteran has identified and authorized 
VA to obtain on his behalf.

The veteran was afforded VA examinations in May 2002, May 
2007 and October 2007 to evaluate the nature and severity of 
his service-connected disabilities.  There is no lay or 
medical evidence suggesting an increased severity of his 
hypertension since the last VA examination to the extent that 
a higher rating may still be possible.  Thus, there is no 
duty to provide further medical examination on the 
hypertension claim.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

As discussed more fully above, the evidence conclusively 
establishes that the veteran has been engaged in 
substantially gainful employment for the majority of the 
appeal period.  For the reasons set forth above, the Board 
finds that technical compliance with the remand instructions 
in May 2006 is not necessary based upon information 
subsequently obtained and the non-medical determination of 
what constitutes substantially gainful employment under 
38 C.F.R. § 4.16.  The Board finds that there is ample 
evidence of record to decide the TDIU claim in its entirety 
at this time, and that further medical opinion is not 
warranted.

Significantly, the veteran has been provided every reasonable 
opportunity to provide the requisite evidence or ask for VA 
assistance in obtaining such evidence.  The veteran has a 
duty to provide evidence exclusively in his possession, such 
as his employment and earnings history.  Dusek, supra.  VA 
has no further duty in this case absent his cooperation.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

An initial compensable rating for hypertension is denied.

The claim of entitlement to TDIU is denied.





REMAND

The Board regrets any further delay in adjudicating the 
initial rating claim for service-connected DJD of the lumbar 
spine, but finds that additional development of evidence and 
consideration of potentially relevant laws by the RO is 
necessary to arrive at a resolution of the veteran's claim on 
appeal.  See 38 C.F.R. § 4.6.

The Board remanded this case in May 2006, in part, for 
contemporaneous examination of the veteran's service-
connected DJD of the lumbar spine.  Additional records added 
to the record, to include a May 2007 VA compensation and 
pension examination report, include a new diagnosis of 
bulging discs at L4-L5 and L5-S1 with bilateral sciatica.  In 
pursuing his appeal, the veteran has alleged entitlement to 
an increased rating based upon the frequency of his 
incapacitating episodes of back pain.

In adjudicating the case, the RO has made no mention 
concerning the applicability of the criteria for evaluating 
intervertebral disc syndrome (IVDS) which, by the record, 
appears to be a contributing factor to the current severity 
of the veteran's overall low back disability, though this is 
not clear.

The IVDS question is inextricably intertwined with the 
initial rating claim in this case and must be decided in the 
first instance by the RO, before the Board reaches a final 
determination on the claim for a higher initial rating for 
DJD of the lumbar spine.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).

The Board considered not adjudicating the TDIU issue in light 
of the fact that the Board will be remanding one of the 
veteran's increased rating claims.  However, in light of the 
fact that the Board has found the veteran to be in 
substantially gainful employment, a further delay in the 
adjudication of the TDIU claim is not warranted.  Simply 
stated, the results of the remand can not provide a basis to 
grant the TDIU claim. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should adjudicate the issues of 
entitlement to service connection for IVDS of the 
lumbar spine.  A separate rating action should be 
issued by the RO.  This new rating action, if 
unfavorable, will not be before the undersigned 
unless it is appealed by the veteran to the 
Board.

2.  After completing any additional necessary 
development, the RO should readjudicate the issue 
on appeal.  If any benefit sought on appeal 
remains denied, the RO should furnish the veteran 
and his representative an SSOC, and afford the 
applicable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


